DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 1a, 1b, and 1c do not include any reference signs mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 15, and 16 are objected to because of the following informalities:  
Claim 13 states “a radiotherapy planning apparatus” in line 4, but should read --the radiotherapy planning apparatus-- 
Claims 15 and 16 state “a processor” and “a computer program product”, but should read --the processor-- and --the computer program product-- since the claims are dependent on claim 13 and 14, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the position" in line 3, “the treatment machine” in line 7, “the dose-based optimization function” in line 11, “the beam setup” in line 14, and “the calculated phases doses” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 inherit the same deficiencies.
Claim 2 recites the limitations “the total dose” in lines 3 and 9, “the 3D images” in line 5, and “the dose distribution” in line 7. It is not clear if “the 3D images” are referring to “a set of 3D images” or a multitude of “3D image representing that phase”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 inherits the same deficiency. 
Claim 4 recites the limitation “the at least one total dose” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 inherit the same deficiency. 
Claims 5-7 recite the limitation “the optimization function” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitation “the optimization” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the difference” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the model of the change of patient geometry” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the model of the change of patient geometry” in line 4 and “the dose tracking accuracy” in line 5. There is insufficient antecedent basis for this limitation in the claim.
The term “robust optimization” in claim 12 is a relative term which renders the claim indefinite. The term “robust optimization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “robust” is not defined in the claim or specification and the end measurement that equals a “robust optimization” is not defined in the claim or specification, therefore the claim is indefinite.
Claim 14 recites the limitation “the delivery” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20140275704A1).
Regarding claim 1, Zhang discloses A method of radiotherapy treatment planning, involving dynamic tracking of a target for directing a beam in dependence of a change in patient geometry with time including a change in the position of the target with time (Abstract “Preparing a plan to synchronize radiation delivery to a target in a patient with patient breathing phase and amplitude as the independent variable comprising (a) obtaining simultaneous data on patient breathing and target shape and location, (b) correlating the data and optimizing the correlation, (c) establishing optimal parameters of radiation delivery for each breathing phase/amplitude or for each target shape/location; and ( d) synchronizing radiation delivery to a target in a patient with patient breathing comprising (a) positioning the patient, (b) monitoring actual breathing or the shape/location of the target, and ( c) while monitoring, delivering radiation to the target according to a plan; and a system for controlling radiation delivery by a device to a target in a patient comprising (i) a processor, which receives and processes data on breathing or the shape/location of the target, and (ii) a controller, which controls radiation delivery to the target according to a plan, which synchronizes radiation delivery to the target with breathing data or the shape/location of the target.”), comprising the steps of a. obtaining a 4D image of a patient, comprising a set of 3D images, each 3D image corresponding to a phase in which the target has a specified position, the phases constituting a set of phases (Paragraphs [0042] "Preferably, the data were previously generated using free-breathing imaging. The free-breathing imaging can be conducted using a four-dimensional (4-D) computed tomography (CT) scan" and [0059] "A 4D-CT image set (50), which comprises 3-D CT scans of breathing phases O-n, is fed into the 4-D BSTT treatment planning system (301). Typically a 4D-CT image set comprises "n" scans ranging from 1 to about 10, such as about 5 to about 10, e.g., about 8 to about 10, scans. The image set (60) for each breathing phase is independently optimized, a 4-D inverse planning algorithm (300) is applied, and a set of treatment parameters (such as field shape for each phase) is established for each phase (60)."); b. obtaining a model of the treatment machine, including machine limitations for the treatment machine (Paragraph [0043] "The optimal parameters for the delivery of radiation to the target for a sequential breathing phase can be established using the optimal parameters for the initial breathing phase as initial input into an inverse planning algorithm, and the optimal parameters for each subsequent sequential breathing phase can be established using the optimal parameters for the previous sequential breathing phase, while enforcing a field connectivity constraint between the optimal parameters for immediately sequential breathing phases. The field connectivity constraint can be the shape of the field of radiation."); c. obtaining an optimization problem comprising at least one dose-based optimization function defined on one or more total doses, based on a phase dose for each phase (Paragraphs [0059] "for each breathing phase is independently optimized, a 4-D inverse planning algorithm (300) is applied," and [0062] "As long as the accumulated dose is kept track of during delivery of a beam/segment across multiple phases, dose rate may vary during delivery."); d. using the dose-based optimization function to optimize beam setups for dose delivery for each phase, by applying direct machine parameter optimization considering all relevant machine limitations during optimization, wherein the phase dose for each phase is based on a 3D image representing that phase and the beam setup representing that phase (Paragraph [0069] "The BSTT planning algorithm solves these problems by considering the MLC connectivity while optimizing the treatment parameters including the field shapes/locations for the best plan quality (dose distribution) for each individual phase data set. Therefore, in a BSTT plan, the MLC aperture shapes for any two adjacent phases are always connected, meaning the time it takes to transform the aperture shape from current phase to the next phase is always less than the duration of the breathing phase. This feature of the optimization can be easily implemented based on conventional optimization algorithms. Field parameters between adjacent phases do not differ significantly so that the MLC connectivity is preserved after optimization of individual phases."); and e. obtaining one or more total doses from the calculated phase doses (Paragraphs [0072] "The delivered MU of each control point is dependent on the actual dwelling time of the corresponding breathing phase, which is determined "on-the-fly" by the breathing monitoring device." and [0062] "only the total integrated dose for a given beam aperture is pre-determined in BSTT,").
Regarding claim 4, Zhang discloses at least one total dose consists of one or more total phase doses, each related to one of the phases, each total phase dose being calculated from the phase dose of that phase as if that phase is the only phase occurring during the treatment (Paragraph [0064] "The reference plan is optimized, based on the reference phase image set without any constraints on the beam shapes. After the reference plan is created, a treatment plan for the next breathing phase/amplitude is independently optimized, while using the field shapes/locations/orientations information of the reference plan as initial input of the inverse planning, and at the same time enforcing the field connectivity constraints between plans of adjacent phases.").
Regarding claim 5, Zhang discloses the optimization function comprises a number of constituent optimization functions, each constituent optimization function assigned to one phase and arranged to optimize the total dose of that phase (Paragraph [0064] "Specifically, once the first phase is planned using a traditional, unconstrained optimization method, its result can be used as the initial guess in optimizing the next breathing phase. All remaining breathing phases can be optimized in a similar fashion. The treatment parameters, such as MLC shapes for adjacent breathing phases, are not expected to be significantly different because they are planned based on similar image sets. Therefore, an iterative optimization process, which starts from a benign initial guess close to the solution, can guarantee to converge to the solution quickly."). 
Regarding claim 6, Zhang discloses the optimization function is a weighted sum of the constituent optimization functions, each constituent function assigned to one phase and arranged to optimize the total dose of the phase it is assigned to (Paragraph [0069] "The BSTT planning algorithm solves these problems by considering the MLC connectivity while optimizing the treatment parameters including the field shapes/locations for the best plan quality ( dose distribution) for each individual phase data set.").
Regarding claim 7, Zhang discloses the optimization function is defined to prioritize improvement in one or more of the constituent optimization functions assigned to one or more phases having unfavorable function values (Paragraph [0065] "In an alternative embodiment, each phase can be assigned a different weight representing different "target killing" or "normal-tissue-sparing" efficiency of the plan for that individual phase. Therefore, it is possible to deliver the radiation beam with a higher dose rate (MU s/min) at the more preferable phase if dose rate can be adjusted. As the result, more MU s are delivered in the phases that can produce better individual plan quality in terms of target coverage or critical organ sparing; and similarly fewer MUs are delivered in the phases with inferior dose efficiency.").
Regarding claim 9, Zhang discloses the step of optimizing beam setups comprises optimizing one beam setup for each phase in such a way as to allow different beam shapes and/or intensities for different phases (Paragraph [0064] "This is referred to as "a reference plan". The reference plan is optimized, based on the reference phase image set without any constraints on the beam shapes. After the reference plan is created, a treatment plan for the next breathing phase/amplitude is independently optimized, while using the field shapes/locations/orientations information of the reference plan as initial input of the inverse planning, and at the same time enforcing the field connectivity constraints between plans of adjacent phases.").
Regarding claim 10, Zhang discloses the optimization problem is defined to constrain the difference in the beam shape and/or intensities between at least two of the phases(Paragraph [0064] "All remaining breathing phases can be optimized in a similar fashion. The treatment parameters, such as MLC shapes for adjacent breathing phases, are not expected to be significantly different because they are planned based on similar image sets. Therefore, an iterative optimization process, which starts from a benign initial guess close to the solution, can guarantee to converge to the solution quickly.").
Regarding claim 11, Zhang discloses the step of optimizing beam setups comprises optimizing a beam setup for a reference phase and calculating a beam setup for at least one other phase based on the beam setup of the reference phase, the difference in patient geometry between the other phase and the reference phase, the model of the treatment machine, and the model of the change of patient geometry as a function of time (Paragraph [0064] "Firstly, a static treatment plan is optimized for a reference phase/amplitude, which uses a static image set within the multiple (8-10) 4-D image sets corresponding to the different phases of the breathing cycle. This is referred to as "a reference plan". The reference plan is optimized, based on the reference phase image set without any constraints on the beam shapes. After the reference plan is created, a treatment plan for the next breathing phase/amplitude is independently optimized, while using the field shapes/locations/orientations information of the reference plan as initial input of the inverse planning, and at the same time enforcing the field connectivity constraints between plans of adjacent phases. Treatment plans for the remaining phases/amplitudes can be done in a similar fashion.").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140275704A1) as applied to claim 1 above, and further in view of Isola (US20170232274A1).
Regarding claim 2, Zhang discloses at least one dose-based optimization function is arranged to optimize the total dose as an accumulated dose computed from the phase doses to at least two phases and registering each of the 3D images with a selected reference image as discussed supra. Zhang does not disclose obtaining a deformation map for each phase; during optimization, deforming the dose distribution for each phase by means of the deformation map for the respective phase, to match the reference image; and calculating the total dose as a weighted sum of the deformed dose distributions to the at least two phases. Isola in paragraphs [0042, 0052-0055] discloses registering 3D images to obtain a deformation map (“using cone beam CT for acquiring the image of the day CTk is according to one embodiment only. In another embodiment, a US (2D or, preferably, 3D) image is used instead but an MR or other imaging modality may likewise be used with benefit.” “In step S415, the image registration is carried out by registration component RG of dose supervisor module DMS.” "the dose distribution for a fraction k is evaluated based for instance on patient PAT's CBCT of the day (CTk) and, in one embodiment, a new influence dose matrix Mk is computed."); deforming the dose distribution for each phase by means of the deformation map for the respective phase, to match the reference image ("For computing the new influence dose matrix Mk, well known "dose engines" can be applied to determine the new dose influence matrix such as thin pencil beam (TPB)based, SYD (singular value decomposition) TPB-based, collapse cone-based, Monte-Carlo-based dose engines, etc. See T. Bortfeld et al., "Decomposition of pencil beam kernels for fast dose calculations in three-dimensional treatment planning", Med Phys. (1993), Vol. 20, pp. 311-8 and references therein."); calculating the total dose as a weighted sum of the deformed dose distributions to the at least two phases ("The dose map D defines the overall x-ray dosage to be administered to different portions of the ROI." "Finally, the volumetric dose distribution at fraction k can be computed as Dk(x)=Mkφ0") as method and apparatus for dosage management in radiation therapy planning and/or delivery.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Zhang, with calculating the total dose via a method of mapping the distribution to the deformation map registered to the reference image as taught by Isola, since such a modification would provide the predictable results of using a method from the same art to improve the methodology of Zhang without additional hardware/software and not inhibiting the methodology of Zhang.
Regarding claim 3, Isola further discloses the reference image is one of the 3D images or a planning image of the patient (Paragraph [0043] "The image of the day may be a cone beam CT image or an ultrasound (2D or preferably 3D ultrasound) image or may be acquired by any other suitable imaging modality such as magnetic resonance (MR), etc.").

Claims 8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140275704A1) as applied to claim 1 above, and further in view of West (US20080081991A1).
Regarding claim 8, Zhang discloses obtaining a model of the change in patient geometry as a function of time, corresponding to the phases (Paragraph [0052] “In order not to miss any out-of-scope amplitude due to occasional deep breathing, the patient is asked to take a deep inhale and a deep exhale during imaging so that extreme positions can be established for the look-up table. Alternatively to imaging a deep inhalation and a deep exhalation, a relationship between the breathing pattern and the target shape and location can be extrapolated using geometric modeling, such as finite element analysis and optical flow algorithms.”), but does not disclose considering the model for at least one of the following: accumulating dose over the phases; prioritizing the constituent functions; or considering the machine limitations during the optimization. West discloses obtaining a model of the change in patient geometry as a function of time, corresponding to the phases and considering the model for accumulating dose over the phases (Claim 6 “wherein developing that radiation treatment plan comprises: delineating a target region; defining a motion model describing a motion of the target region over the motion cycle using the four-dimensional CT data as input data to the deformation model; and calculating a dose distribution to the target region from a plurality of treatment beams using the motion model that takes the motion into account.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Zhang, with considering the accumulating dose over the phases as part of the patient geometry model as taught by West, since such a modification would provide the predictable results of using a method from the same art to improve the methodology of Zhang without additional hardware/software and not inhibiting the methodology of Zhang.
Regarding claims 13-16, which are dependent on the method of claim 1, the claims are the use of a computer program product comprising software code which is run on a processor for controlling a radiotherapy planning apparatus and for controlling the delivery of a radiation treatment plan in which the computer program product is in the radiotherapy treatment planning apparatus. Zhang discloses in paragraph [0053] “The system comprises: (i) a processor, which receives and processes data on the actual breathing of the patient or the shape and/or location of the target, wherein the data on the actual breathing of the patient includes breathing frequency and breathing amplitude, and (ii) a controller, which controls delivery of radiation by the radiation delivery device to the moving target in the patient in accordance with a radiation treatment plan, which defines the optimal shape and location of the radiation beam for each phase/amplitude of the actual breathing within a breathing cycle of the patient or the actual shape and/or location of the target during that phase of the breathing.” but does not discretely disclose the computer program product. West discloses in the Abstract “"A method and apparatus for treatment planning using four-dimensional imaging data." and Paragraph [0047] “Certain embodiments may be implemented as a computer program product that may include instructions stored on a machine-readable medium. These instructions may be used to program a general-purpose or special purpose processor to perform the described operations.". It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Zhang, with the discrete use of a computer program product in the controlling of the radiotherapy planning apparatus and the controlling of the delivery of the radiation treatment plan as taught by West, since such a modification would be an obvious disclosure since a processor would require a computer program product in order to execute any sort of actions in the system. Since Zhang has already disclosed both the apparatus and control of the delivery, this modification would have been an obvious disclosure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140275704A1) as applied to claim 1 above, and further in view of Joe Anto (US20200261743A1).
Regarding claim 12, Zhang discloses the optimization considers the dosimetric consequence of tracking errors (Paragraph [0052] “ Since a patient is not likely to spend a significant amount of time inhaling or exhaling deeply during treatment, the dosimetric consequence of small tracking errors at such extreme positions is acceptably small.”), but does not disclose the optimization problem is defined so that the optimization will be a robust optimization with respect to one or more of the following: uncertainties in the model of the change in patient geometry as a function of time; uncertainties in the dose tracking accuracy of the treatment machine; or uncertainties in patient setup, density or organ motion. Joe Anto discloses the optimization problem is defined so that the optimization will be a robust optimization with respect to uncertainties in patient setup in Paragraph [0031], “"setup error analyzer 208 processes the setup error (range and setup uncertainty) and generates a dose distribution optimized for the setup error.". It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Zhang, with taking uncertainties in patient setup into account in the optimization problem as taught by Joe Anto, since such a modification would provide the predictable results of taking the error consider taught b Zhang a step further without requiring additional hardware/software and without impacting the current disclose methodology. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takayama (EP2223720A1) discloses a very similar methodology using 4D imaging to create a dynamic treatment plan for a target in motion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791